Title: To John Adams from John Brown Cutting, 12 July 1788
From: Cutting, John Brown
To: Adams, John


          
            My Dear Sir,
            London 12th July 1788.
          
          I have now the honor to inclose you a copy of the southern whale fishery bill—which I cou’d not obtain early enough to send forward when I last wrote. I likewise subjoin additionally to what I have already written to you on the subject—the transcript of a line or two on the same topic to Mr Jefferson.
          As I expect to embark for Charlestown in a very few days—probably by the 25th of this month—I am too much occupied by trivial private affairs of my own to detail public occurrences very minutely.
          In that silly paper called the world you will peruse the speech of the british monarch on the late prorogation. The session was uncommonly protracted from some cause—beside the altercation and heat which resulted from the slave trade bill. Perhaps the internal disputes in the Cabinet caused the delay. Among the ministers a strong disagreement has subsisted for several months past; which the murmurs of the navy against the regulations of Lord Howe—and the distribution of the law loaves and fishes—by Mr Pitt kindled into combustion. Mr Pitt has triumphed. The Chancellor is chagrin’d. Lord Howe is forced from the head of the Admiralty—and soothd with an english Earldom. The Earl of Chatham is first Lord of the Admiralty in his stead. The Earl of Mansfield having resign’d—Sir Loyd Kenyon is a peer and Chief Justice of the Kings Bench. And the late Attorney General Richard Pepper Arden is knighted and made master of the rolls. This last appointment was so detestable to the Lord Chancellor that even after Arden had kissed hands, for four days he refused to put the seals to his appointment or andminister the official oaths. At last he was compelled to do it or resign the prime minister preponderating with the Monarch—and carrying all his favourites into office with an high hand. It is thought Thurlow will resign soon and the seals be put into commission. Meanwhile the Marquis of Stafford is expected to make room for the Marquis of Camarthen— & Lord Hawksbury to become secretary of State instead of the latter. It is now agreed on all hands that no minister since Sir Robert Walpole has possess’d a line of patronage so extensive or power so transcendent and establish’d as the power and patronage of Mr Pitt.
          
          The affairs civil and military on the Continent are involved in such thick obscurity that the most intuitive minds refrain from pretending at this moment to penetrate the eventful issue of either. If one were to form an opinion of the probability of prevalence on the part of the french king in his contest for power with the french nobility—from the remonstrances of the french clergy, and parliaments—it wou’d seem as if the Barons must controul the sovereign. But when it is recollected how many hundred thousand troops veteran and equip’d await the nod of the latter, & also that those troops remain inflexibly attach’d to the glory of the Prince—and likewise that this Prince adheres stedfastly to the maxim of the monarchy— the king’s will is the law—then it seems much more probable that his present majesty will prevail in the present contest and finally fix his code of constitutions by the paramount efficacy of the ultima ratio regum. I understand that even since he has been familiar with the tears and tumults of the provincial parliaments—even within a few days—a fresh edict is issued menacing the individuals of any body who shall in future remonstrate—with the total forfeiture of their respective properties real & personal—and also with the taint of incapacity to hold any rank office or honors in the kingdom. Meanwhile the presidents and principals of the parliaments are summon’d to Versailles on the 4th of August to receive a final reply to their murmurs and supplications.
          As to military operations—the belligerant parties accumulate. Sweden is resolved to re-assert her claim to Finland. Or at any rate to attack Russia—if England or Turkey will clandestinely—defrey the expence of her armaments. The letter from Elsineur dated 1st of July written by Fenwick the British Consul is fully credited here. The hostile intentions of the Swedes have been manifest these three months. Ever since the internal distractions of France, England has been privately intriguing—and it wou’d seem successfully with all the little maritime allies of the former. Even the King of Prussia has forgotten his reverence of Lewis 16th. and his deference and veneration for his french allies and protectors. He has formed a new friendship with his good Brother George—whose ships can render him no effectual service on dry land—whose armies cannot spare him a regiment—and whose coffers are drain’d by debts of honor to the last guinea.
          In one word there appears to be a complete mutation in the system of Europe without the substitution of any general determinate new plan of politics in lieu of the old. Catherine pants for wider

dominion Joseph for cash and commerce—Stanislau for that neutrality which his three quarrelsome neighbours refuse him. The prussian monarch dreads the Emperor, courts, offends and then sooths France—but ultimately forms an alliance with England. The United Netherlands bind themselves their constitution and even their trade with the ligature of the Orange Cockade—which the Stadtholder waves in mock triumph—while his prussian brother defends it with a drawn weapon, like a second Don Quixot and his cousin Sancho of Britain covers it with his shield, that under cover of this courtesy he may wield the clumsy sceptre of their high mightinesses, and guide the millers and become master of the grain of Holland, without any ostensible attack of the windmills. England hopes by strong alliances on the continent—reinforcements recently sent out to India—and fortification and fresh garrisons in America and the West Indias—and above all the formidable front of her fleet—to intimidate France—maintain domestic peace and reap all the profit of foreign war. Thus point the plans of her present prime minister—whose supremacy now seems to pervade every department of this government. France (meaning by this term the people as contradistinguish’d from the court)—seems equally eager for civil freedom without understanding its essence or limits—or checks, or ballances—and military conflict without considering what it might cost, or calculating how it can be carried on. Her finance notwithstanding the fertility of its natural resources is at a low ebb—and demands expert management— and the rigid rectitude of a Neckar—ere it can yield the surplus requisite to sustain a vigorous war. The Archbishop perceives it, and likewise that even if this were otherwise—a war on the part of France against England might force him from a situation the transcendent power of which he seems determin’d both to retain and exercise. Negligent therefore of foreign affairs and the diminishing importance of his country in the scale of Europe he apparently bends his whole efforts to establish the absolute supremacy of the Monarch—subdue the legal turbulence of the parliamentary aristocracies—and under the shelter of some wise, equitable and beneficial innovations—in criminal jurisprudence—converge the radii of national authority into an administration of prime nobles paramount to all but monarchic controul—& in one word substitute the centre of regal domination— for the circumference of representative freedom. To demonstrate the justness of such an opinion one might cite the whole tenor of that meek, tame conduct in the repulsion of foreign insults which has marked the councils of France ever since the Archbishop became

prime minister. The abandonment of the Hollanders—the consequent humiliation before the Courts of Britain and Berlin last autumn; that article in the dutch treaty with England this spring—whereby the dutch forces in the Indias are even upon a rumour of war commanded by this country—the recent affront offered at the Hague to M. St Priest the french ambassadour—because his valet refused the orange cockade—the mortifying usage of the french ambassadour here—the cavalier behaviour of the Swedes—and in fine the demeanour of almost every court in Europe to that of France during the last nine months—; I might venture to mention as almost unparalel’d instances of contumely submitted to by the Archbishop from abroad to ensure sufficient leisure and adequate tools to subjugate the people at home. Still there has been such a persevering and general resistance by the Nobility, the Parliaments and all their adherents in most of the provinces, that if the military power did not render an appeal to arms a desperate undertaking, on the part of the civil against the monarch and his minister—of this struggle it might yet be said—exitus in dubio est. As the affair now seems to stand—the personages of rank—resist with an obstinacy resolutely passive—with- out a thought of resorting to arms—not withstanding newspaper rumours to the contrary. They submit to exile by hundreds—and their uniform language is—“Sire pray assemble the States General. This nation will receive no constitution but from them.” To which supplication there has hitherto been substantively this response: “Audacious and eternally subordinate! All power exists in Jove alone—He wills to use it well—but when or where or how—presumptuous reptile mortals born and bred in France shou’d never dare to ask—but if they do our thunderbolts shall smite them dead or dumb: all this we swear—all this we swear by Styx—completely by this oath to prove that Jove and we are One.”
          Meanwhile Spain has equip’d a naval force consisting it is said of thirty ships of the line—but satisfies Mr Eden the british ambassadour at Madrid—that she meditates naught hostile against this nation— and commands perfect neutrality to be observed towards Prussia by all her subjects: Hinting that these armed ships are in future to be exercised across the atlantic in fetching and guarding her south american treasure.
          Thus have I attempted to abridge for your amusement a cursory outline of the present aspect of Europe—from such limited sources of political intelligence—as I can at present command.
          With regard to America England France and Spain will soon

become as busy as their seperate interests in our vicinity require that they shou’d be. Even here they begin to think our federal executive will be worth attending to soon. That it may long remain pure and powerful is a wish that ought to actuate every citizen of the Union— but especially one who has witnessed the miserable corruptions that canker the best constitutions in Europe.
          I have written repeatedly both to you and also to Mrs Adams concerning the individual welfare of some private friends of yours here that seem interested in yours. But I assure you no person can be more truly so, than / Your respectful, affectionate / And Most Obedt Servant
          
            John Brown Cutting
          
        